Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  SWIFT TRANSPORTATION
COMPANY, INC.,


                      Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00254-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Swift Transportation Company, Inc., asks this Court to issue a writ of mandamus
against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County.  Relator
has also requested temporary relief.  To be entitled to mandamus relief, a relator must meet two
requirements.  First, the relator must show that the trial court clearly abused its discretion.  In re
Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004).  Second, the relator
must demonstrate he has no adequate remedy by appeal.  Id. at 136.  Based on the record before us,
we are unable to conclude that Relator is entitled to mandamus relief.  Accordingly, we deny
mandamus relief. See Tex.R.App.P. 52.8(a).  Further, we deny the request for temporary relief.  See
Tex.R.App.P. 52.10.

						GUADALUPE RIVERA, Justice
September 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating